Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 2 is objected to because of the following informalities:  The language is slightly cumbersome. The examiner suggest the following amendment: --wherein before ending the step of applying electric power having the high frequency in the pre-heating step, the step of applying electric power for welding to the pair of electrodes in the welding step starts.--   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the spot-welding power is either AC electric power having a frequency lower than that of the high frequency or DC electric power." in lines 3-5.  This language is unclear and indefinite and has an antecedent basis problem power supplied to the pair of electrodes, or DC electric power--.  Clarification is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Takahashi (U.S. Patent Application Publication 20050167402).
(In figs. 3a and 3b the region to be heated is the entire area meant to bend under the pressure of the electrodes, area ‘A’ in annotated fig. 3b, below, while the weld is only in nugget 58)  by applying electric power having a high frequency to the pair of electrodes (¶0012; having heating coils wound on each of the electrodes, and being provided with high frequency heating means for induction-heating welding portions of the workpieces contacted by the electrodes); and a welding step for spot-welding a given region of the metallic materials by applying electric power for welding to the pair of electrodes (Abstract, applying a welding current between the electrodes under application of pressure), 
However, Takahashi does not teach wherein the heating time in the pre-heating step and that in the welding step are independently controlled.  However, in Takahashi,  the amount of time the preheating step takes, or the welding step takes are not controlled together,  and would be based on the separation of the pieces, the thickness and types of materials and the desired size of the weld, for instance. (Takahashi, ¶47 gives an example of time based on power, ¶0051, for different conditions, including separation)    It is noted that the switching between the devices, and the power of the welding and heating means are not independent, (Takahashi, ¶16, “the heat control means stops the operation of the high frequency heating means when a value of the welding current exceeds a predetermined standard value, and controls current value and/or frequency of a high frequency current transmitted to the heating coils based on the value of the welding current and type of material of the workpieces when the value of the welding current is not more than a pre-determined standard value”).  Although the switching between the processes may be automatic, it would have been obvious to one having ordinary skill in the art at the time of the invention to independently control the heating times and/or power, to make try to make sure that the metals are properly preheated and properly welded, each according to the type of metal used or other parameters of the metals (e.g. thickness), 
[AltContent: textbox ([img-media_image1.png])]














(¶16, the welding current is being monitored so that when the welding current reaches a value, meaning the pieces are close enough together to properly be welded, the heating step stops, thus the welding step would be beginning before the heating step ends).  

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi (U.S. Patent Application Publication 20050167402) in view of McCrink (U.S. Patent U.S. Patent Application Publication 2008/ 0115863).
Regarding claim 3, Takahashi discloses all the limitations of claim 1, as above, but does not further teach a method for spot-welding metallic materials, following the welding step, further containing a step for controlling time and power for applying electric power having the high frequency to the pair of electrodes and heating the spot-welded region of the metallic materials. 
However, McCrink teaches “controlling time and power (McCrink, “rapid heating rate”, “at a rate of 10 degrees C. per second or greater”, which describes controls for time and power) for applying electric power having the high frequency to the pair of electrodes and heating the spot-welded region of the metallic materials (McCrink, ”a “post-weld treating process” where the weld is “rapidly heated” by “high frequency induction methods”, ¶23).  
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Takahashi with McCrink, to add the tempering step of McCrink to the steps of Takahashi, who already has the induction heating apparatus in place for his own methods, in order to achieve post-weld tempering, in order to strengthen the weld with additional heat.



Claims 4, 5, 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi (U.S. Patent Application Publication 20050167402) in view of Wang (U.S. Patent U.S. Patent Application Publication 2003/ 0192863).

Regarding claim 4, Takahashi discloses all the limitations of claim 1, as above, but does not further teach a method wherein a spot-welding power source is connected to the pair of electrodes for supplying a spot-welding power to the pair of electrodes, and the spot-welding power is either AC electric power having a frequency lower than that of the high frequency or DC electric power.  However, while not explicit, Takahashi does describe the current going through the electrodes, besides the high-frequency as “welding current (electric current)”.
Wang, ¶10, teaching that conventionally DC or low frequency, e.g. 60Hz AC, can be used for spot welding).  The advantage, of course is to use a conventional method for welding with predictable results of effective spot welding.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Takahashi with the teachings of Wang, to have a low alternating current or direct electric current to achieve spot welding in a conventional way to achieve expected results in this part of the method.

Regarding claim 5, Takahashi discloses all the limitations of claim 1, as above, but does not further teach a method wherein before ending applying the electric power having the high frequency in the pre-heating step, applying electric power having a frequency lower than that of the high frequency for welding to the pair of electrodes in the welding step starts.  However, while not explicit, Takahashi does describe the current going through the electrodes, besides the high-frequency as “welding current (electric current)”.
However, Wang teaches having a spot -welding power is either AC electric power having a frequency lower than that of the high frequency or DC electric power (Wang, ¶10, teaching that conventionally DC or low frequency, e.g. 60Hz AC, can be used for spot welding).  The advantage, of course is to use a conventional method for welding with predictable results of effective spot welding.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Takahashi with the teachings of Wang, to have a low alternating current or direct 


Regarding claim 6, Takahashi discloses all the limitations of claim 1, as above, but does not further explicitly teach a spot-welding method wherein before ending applying the electric power having the high frequency in the pre-heating step, applying DC electric power for welding to the pair of electrodes in the welding step starts.
However, while not explicit, Takahashi does describe the current going through the electrodes, besides the high-frequency as “welding current (electric current)”.
However, Wang teaches having a spot -welding power is DC electric power (Wang, ¶10, teaching that conventionally DC can be used for spot welding).  The advantage, of course is to use a conventional method for welding with predictable results of effective spot welding.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Takahashi with the teachings of Wang, to have a direct electric current to achieve spot welding in a conventional way to achieve expected results in this part of the method.

Claims 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi (U.S. Patent Application Publication 20050167402) in view of Wang (U.S. Patent U.S. Patent Application Publication 2003/ 0192863).and McCrink (U.S. Patent U.S. Patent Application Publication 2008/ 0115863).
  


Regarding the welding electric power, while not explicit, Takahashi does describe the current going through the electrodes, besides the high-frequency, as “welding current (electric current)”.
However, Wang teaches having a spot -welding power is either AC electric power having a frequency lower than that of the high frequency or DC electric power (Wang, ¶10, teaching that conventionally DC or low frequency, e.g. 60Hz AC, can be used for spot welding).  The advantage, of course is to use a conventional method for welding with predictable results of effective spot welding.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Takahashi with the teachings of Wang, to have a low alternating current or direct electric current to achieve spot welding in a conventional way to achieve expected results in this part of the method.
Regarding the subsequent heating step to the spot- welding,  McCrink teaches “controlling time and power (McCrink, “rapid heating rate”, “at a rate of 10 degrees C. per second or greater”, which describes controls for time and power) for applying electric power having the high frequency to the pair of electrodes and heating the spot-(McCrink, ”a “post-weld treating process” where the weld is “rapidly heated” by “high frequency induction methods”, ¶23).  The advantage to this is post-weld tempering, in order to strengthen the weld with additional heat.
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Takahashi with McCrink, to add the tempering step of McCrink to the steps of Takahashi, who already has the induction heating apparatus in place for his own methods, in order to achieve post-weld tempering, in order to strengthen the weld with additional heat.  


Regarding claim 8, Takahashi discloses all the limitations of claim 1, as above, but does not further explicitly teach a method wherein the electric power applied in the welding step is DC electric power, and the method further comprises, following the welding step by applying the DC electric power, a step of controlling time and power for applying electric power having the high frequency to the pair of electrodes and heating the spot-welded region of the metallic materials.  

Regarding the welding electric power, while not explicit, Takahashi does describe the current going through the electrodes, besides the high-frequency, as “welding current (electric current)”.
However, Wang teaches having a spot -welding power is either AC electric power having a frequency lower than that of DC electric power (Wang, ¶10, teaching that conventionally DC can be used for spot welding).  The advantage, of course is to use a conventional method for welding with predictable results of effective spot welding.  
Regarding the subsequent heating step to the spot- welding,  McCrink teaches “controlling time and power (McCrink, “rapid heating rate”, “at a rate of 10 degrees C. per second or greater”, which describes controls for time and power) for applying electric power having the high frequency to the pair of electrodes and heating the spot-welded region of the metallic materials (McCrink, ”a “post-weld treating process” where the weld is “rapidly heated” by “high frequency induction methods”, ¶23).  The advantage to this is post-weld tempering, in order to strengthen the weld with additional heat.
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Takahashi with McCrink, to add the tempering step of McCrink to the steps of Takahashi, who already has the induction heating apparatus in place for his own methods, in order to achieve post-weld tempering, in order to strengthen the weld with additional heat.  


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	In fact, while the prior art does have some applications of spot-welding together with high-frequency heating, none of the prior art requires that the two power sources for the different types of heating require blockers to protect current flow from the other power source, because of the use of the same electrodes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715